Order, Supreme Court, New York County, entered August 16, 1971, which granted plaintiff’s motion for temporary alimony in the amount of $400 per week, and awarded her exclusive use and occupancy of the marital apartment, unanimously modified, on the law and the facts, to the extent of reducing the award of temporary alimony to $250 and striking that portion of the order which awarded plaintiff exclusive possession of the marital home, and, as so modified, the order is otherwise affirmed, without costs and without disbursements. On the present record the award for temporary alimony was excessive to the extent indicated. Furthermore, in the posture of this ease, it was improper to award plaintiff exclusive possession of the marital home. Concur — McGivern, J. P., Kupferman, Murphy, Tilzer and Eager, JJ.